Case 4:19-cr-20028-MFL-SDD ECF No. 35 filed 06/22/20     PageID.244   Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                 Case No. 19-cr-20028
                                                 Hon. Matthew F. Leitman
v.

ROBERT M. SMITH,
     Defendant.
__________________________________________________________________/

               ORDER DENYING WITHOUT PREJUDICE
             DEFENDANT’S MOTION FOR BOND (ECF No. 29)

      On June 22, 2020, the Court held a hearing on Defendant’s Motion for Bond

(ECF No. 29). For the reasons stated on the record, IT IS HEREBY ORDERED that

the motion is DENIED WITHOUT PREJUDICE.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
Dated: June 22, 2020                 UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 22, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764
